       Case 4:20-cv-00124-HNJ Document 31-1 Filed 07/01/20 Page 1 of 5                           FILED
                                                                                         2020 Jul-01 PM 12:20
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                              MOTION TO DISMISS EXHIBITS
                                 TABLE OF CONTENTS

                                                  Additional
Exhibit             Document                                        Website (Short URL)
                                                 Information
          Highlighted and Annotated
DX-1                                        --                 --
          Plaintiff’s Exhibits
          Chronology of Sexual
DX-2                                        --                 --
          Misconduct Allegations

DX-3      Declaration of Philip Anschutz    --                 --

DX-4      Declaration of Philip Klein       --                 --

DX-5      Declaration of Robert Manzi       --                 --
          Stephanie McCrummen et al.,
          Woman says Roy Moore              Cited in Amended
DX-6      initiated sexual encounter        Complaint (“AC”) https://wapo.st/3i3vBhC
          when she was 14, He Was 32,       ¶ 16
          WASH. POST (Nov. 9, 2017)
          Dick Polman, Roy Moore
          pedophilia accusations test
DX-7      GOP’s cracked moral               --                 https://bit.ly/2NqnEVw
          compass, NPR-WHYY (Nov.
          10, 2017)
          Brandon Carter, GOP
                                            Linked in Cleves
          strategist: There needs to be a
DX-8                                        & Syrett, WASH.    https://bit.ly/2BcrxuF
          repudiation' of Roy Moore by
                                            POST, at AC ¶ 59
          Republicans, THE HILL (Nov.
                                            n.7
          10, 2017)
          Jonah Goldberg, The GOP
DX-9      can’t afford to chase away its                       https://bit.ly/3dvMIVB
                                            --
          own, NATIONAL REVIEW (Nov.
          10, 2017)
          Linda Stasi, Using Jesus to
                                            Linked in Cleves
          defend accused pedophile Roy
DX-10                                       & Syrett, WASH.    https://bit.ly/381a7x6
          Moore is twisted and just flat-
                                            POST, at AC ¶ 59
          out wrong, N.Y. DAILY NEWS
                                            n.7
          (Nov. 10, 2017)
          Sarah Jones, Why evangelicals
DX-11     can’t quit Roy Moore, NEW         --                 https://bit.ly/3i3MKrd
          REPUBLIC (Nov. 10, 2017)
      Case 4:20-cv-00124-HNJ Document 31-1 Filed 07/01/20 Page 2 of 5



                                                   Additional
Exhibit             Document                                       Website (Short URL)
                                                  Information
          Alexander Nazaryan, Even Fox
DX-12     News is ditching Roy Moore,        --                 https://bit.ly/3ezFhOK
          NEWSWEEK (Nov. 11, 2017)
          Glynn Wilson, Politics makes
DX-13     strange bedfellows, but Jesus.     Cited at Cecil     https://bit.ly/3ezZOm6
          Not this., NEW AMERICAN            Compl. ¶ 14 n.1
          JOURNAL (Nov. 12, 2017)
          Anna Vollers, Gadsden locals
          say Moore’s predatory
DX-14                                        Cited at Cecil     https://bit.ly/31kI62f
          behavior At mall, restaurants
                                             Compl. ¶ 18
          not a secret, AL.COM (Nov. 13,
          2017)
          Charles Bethea, Locals were
          troubled by Roy Moore’s
DX-15                                        Cited at Cecil     https://bit.ly/31fGyqd
          interactions with teen girls at
                                             Compl. ¶ 20 n.2
          the Gadsden Mall, NEW
          YORKER (Nov. 13, 2017)
          Hunter Schwarz, More than 20
DX-16     Republicans have called for                           https://cnn.it/2A1VjSj
                                             --
          Roy Moore to step aside, CNN
          (Nov. 13, 2017)
          Jessica Tarlov, Democrats,
          stay out of the Alabama senate
DX-17     race if you want to win, send      --                 https://fxn.ws/31inLL0
          cash instead, FOX NEWS (Nov.
          13, 2017)
          Text of Beverly Young Nelson’s
DX-18     accusation against Roy Moore,      --                 https://nyti.ms/2YxGlgz
          N.Y. TIMES (Nov. 13, 2017)
          Woman accuses Roy Moore of
DX-19     sexually assaulting her when                          https://on.wsj.com/3g1u0Hl
                                             --
          she was a teen, WALL ST. J.
          (Nov. 13, 2017)
          Peter Leithart, Roy Moore and
DX-20     the one big question for voters,   --                 https://fxn.ws/2VkN3Em
          FOX NEWS (Nov. 14, 2017)
          Alan Blinder, 4 more women
DX-21     accuse Roy Moore of                                   https://nyti.ms/2BBNQtG
                                             --
          misconduct, N.Y. TIMES (Nov.
          15, 2017)
          Catherine Lucey, Ivanka
DX-22     Trump says Child Tax Credit                           https://bit.ly/2NrTPUr
                                             --
          ‘Not a pet project,’ ASSOC.
          PRESS (Nov. 15, 2017)
      Case 4:20-cv-00124-HNJ Document 31-1 Filed 07/01/20 Page 3 of 5



                                                 Additional
Exhibit            Document                                      Website (Short URL)
                                                Information
          Stephanie McCrummen et al.
          Two more women describe
DX-23     unwanted overtures by Roy        --                 https://wapo.st/2NuTG2F
          Moore, WASH. POST (Nov. 15,
          2017)
          Vann Kewkirk II, How
DX-24     Alabama’s election laws keep                        https://bit.ly/3i4uMow
                                           --
          Moore on the ballot, THE
          ATLANTIC (Nov. 15, 2017)
          Chris Francescani, Roy Moore
DX-25     accuser: I got him banned from                      https://abcn.ws/3fWV6PF
                                           --
          the mall, ABCNEWS (Nov. 16,
          2017)
          Jane C. Timm, Two accusers
DX-26     speak out against Roy Moore,                        https://nbcnews.to/2B1x5bD
                                           --
          NBCNEWS.COM (Nov. 16,
          2017)
          Adam Edelman, Roy Moore
          accuser Leigh Corfman: I
DX-27     didn’t deserve to be preyed      --                 https://nbcnews.to/2CJXmf3
          upon, NBCNEWS.COM (Nov.
          20, 2017)
          Christina Wilkie, Trump
DX-28     defends Roy Moore: ‘He                              https://cnb.cx/3fYxSJ3
                                           --
          totally denies it,’ CNBC (Nov.
          21, 2017)
          Leada Gore, Roy Moore
          accuser Beverly Young Nelson
DX-29     says she’s being followed,       Linked in PX-C     https://bit.ly/2Z6oxIs
          ‘may have to move,’ AL.COM
          (Nov. 30, 2017)
          Jeremy Hunt, Alabama
          Democrats need black voters
DX-30     on Tuesday. Maybe they should    --                 https://fxn.ws/3fWmLQF
          show them some respect, FOX
          NEWS (Dec. 10, 2017)
          George Will, By endorsing
          Moore, Trump sank the U.S.
DX-31     presidency to unplumbed          --                 https://bit.ly/2VgQ09d
          depths, NATIONAL REVIEW
          (Dec. 13, 2017)
      Case 4:20-cv-00124-HNJ Document 31-1 Filed 07/01/20 Page 4 of 5



                                                 Additional
Exhibit            Document                                        Website (Short URL)
                                                Information
          Alex Roarty, DNC spending to
DX-32     defeat Roy Moore draws                              https://bit.ly/2Yxm8HD
                                           --
          scrutiny, MCCLATCHY DC
          (Feb. 1, 2018)
          Maggie Astor, Roy Moore sues
DX-33     4 women, claiming defamation                        https://nyti.ms/2YyDsfg
                                           --
          and conspiracy, N.Y. TIMES
          (Apr. 30, 2018)
          Dale Jackson, Roy Moore is
DX-34     not done embarrassing                               https://bit.ly/2ZdaOzm
                                           --
          Alabama yet, YELLOWHAMMER
          NEWS (2018)
          Sean Ross, Top White House
          official: Trump ‘all the time’
DX-35     asks, ‘Why did Roy Moore         --                 https://bit.ly/2B9jEWZ
          lose?’, YELLOWHAMMER NEWS
          (2018)
          Vaughn Hillyard and
          Dartunorro Clark, Roy Moore,
          who lost Alabama Senate race
DX-36     after allegations of sexual                         https://nbcnews.to/2VlZEaC
                                           Linked in PX-H
          misconduct, announces
          another run for the seat¸
          NBCNEWS.COM (June 19,
          2019)
          Jonathan S. Tobin, Steve King
DX-37     and Roy Moore don’t belong in                       https://bit.ly/37ZeNUp
                                           --
          the GOP, NATIONAL REVIEW
          (Aug. 8, 2019)
          Dale Jackson, Alabama
DX-38     Republicans can win, but only                       https://bit.ly/2YC0pOV
                                           --
          if Roy Moore loses,
          YELLOWHAMMER NEWS (2019)
          Compl., Dkt. 2, Moore v.
DX-39     Merrill, No. 03-cv-2017-
                                           --                 --
          902015 (Ala. Cir. Ct. Dec. 27,
          2017)
          Counterclaim, Dkt. 106,
DX-40     Corfman v. Moore, 03-CV-
                                           --                 --
          2018-900017.00, (Ala. Cir. Ct.
          April 9, 2018)
       Case 4:20-cv-00124-HNJ Document 31-1 Filed 07/01/20 Page 5 of 5



                                                Additional
Exhibit             Document                                      Website (Short URL)
                                               Information
          Compl., Dkt. No. 2, Moore v.
DX-41     Hagedorn, No. 31-cv-2018-
                                          --                 --
          900346.00 (Ala. Cir. Ct. Apr.
          30, 2018)
          Opp. to Motion to Dismiss,
DX-42     Dkt. No. 55, Moore v. Cohen,
                                          --                 --
          19-cv-04977 (S.D.N.Y. Oct.
          28, 2019)
          Compl., Dkt. No. 1, Moore v.
DX-43     Cecil, No. 19-cv-01855-CLM      --                 --
          (N.D. Ala. Nov. 15, 2019)
DX-44     Commercial Polygraph, Inc.       Discussed at AC
                                                             --
          Report, Dec. 19, 2017             ¶¶ 20, 22, 68
          Anna Claire Vollers, Roy
DX-45     Moore accuser: 'He didn't
                                          --                 https://bit.ly/31sR3qp
          pinch it; he grabbed it',
          AL.COM (Nov. 15, 2017)
  --      Proposed Order                  --                 --
